Title: To George Washington from William Heath, 23 December 1780
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West point Decr 23rd 1780 3 oClock P.M.
                        
                        I am this moment honored with yours of this date, I had in view the Object you are pleased to mention, except
                            the bringing up the forage by water, as your Excellency will observe by mine of this morning, The reinforcement is gone
                            down, I am happy in having appointed Lt Colo. Hull to the Command, the person mentioned, by General McDougall is Colonel
                            Hughes D.Q.M., he is now at Albany, but probably others of the department, (I believe a Major Campbell at the village) can
                            Conduct the business, I will Send for him. 
                        The road you are pleased to mention, will be of great utility—every thing in my power shall be done to have
                            it compleated. I have the honor to be with the greatest respect your Excellency’s most Obedient Servant
                        
                            W. Heath
                        
                    